Citation Nr: 0109367	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to May 26, 1999, 
for a total rating due to unemployability caused by 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
May 1946 and from September 1947 to April 1951.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
November 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.


REMAND

In April 1952, the RO granted entitlement to service 
connection for a duodenal ulcer, evaluated as 20 percent 
disabling and for a schizoid personality, evaluated as 
noncompensable.  Service connection was also granted for 
an appendectomy scar and for acne, dermatitis, each 
evaluated as noncompensable.

In April 1957, the veteran was admitted to the hospital 
for a subtotal gastrectomy, due to his duodenal ulcer.  
The RO assigned a 60 percent evaluation for the residuals 
of that surgery, and in a September 1957 rating action, 
the RO characterized that disability as a subtotal 
gastric resection for duodenal ulcer, with mild anxiety 
reaction.  By a rating action, dated in January 1961, the 
RO reduced the veteran's rating for that disability to 20 
percent, effective in September 1960.  

By a rating action, dated in February 1980, the RO noted 
that the veteran's service-connected psychiatric disorder 
was responsible for the major degree of disability and 
characterized the veteran's service-connected disability 
in question as psychophysiological gastrointestinal 
disorder with subtotal gastric resection for duodenal 
ulcer.  The RO increased that rating to 50 percent, 
effective in January 1980.  By a rating action, dated in 
September 1981, the RO recharacterized that disorder as 
post-operative residuals of a subtotal gastrectomy, 
psychophysiological gastrointestinal disorder, 
depression.  The 50 percent rating was confirmed and 
continued. 

On November 21, 1983, the RO received the veteran's claim 
of entitlement to a total rating due to unemployability 
caused by service-connected disability.  Evidence on file 
at that time, included the report of a September 1983 VA 
psychiatric examination, which showed that the veteran 
had dysthymic disorder (previous neurotic depression) 
chronic and that he was unable to work.

In March 1984, after reviewing the veteran's claims file, 
a board of 3 VA psychiatrists doubted that the veteran 
had ever suffered from a legitimately disabling anxiety 
disorder.  They noted, however, that there was evidence 
dating back to 1951 of a personality disorder, probably 
with mixed features.  They also noted that in 1977, the 
veteran had begun to display signs and symptoms 
consistent with a mild depressive disorder.  The board 
concluded that the veteran had dysthymic disorder which 
was separate and distinct and not a maturation of the 
previous diagnoses of anxiety and/or psychophysiologic 
disorder.  The board did not, however, render an opinion 
as to whether or not the veteran was employable.

By a rating action, dated in May 1984, the RO 
recharacterized the veteran's service-connected 
gastrointestinal disorder as status post partial 
gastrectomy and reduced the rating to 40 percent, 
effective in August 1984.  Noncompensable ratings 
remained in effect for an appendectomy scar and for acne, 
dermatitis.  The personality disorder and dysthymic 
disorder were considered to be non service-connected; and 
as such, service connection for psychiatric disability 
was effectively severed.  In its May 1984 rating action 
the RO also denied the veteran's claim of entitlement to 
total rating due to unemployability caused by service-
connected disability.  The veteran was notified of that 
decision, as well as his appellate rights; however, he 
did not submit a Notice of Disagreement with which to 
initiate the appellate process.  Accordingly, that 
decision became final.  38 U.S.C.A. § 4005(b)1, (c) 
(1982); 38 C.F.R. § 19.129(a) (1983).  

In March 1999, the Director of the VA Compensation and 
Pension Service (Director) concluded that the May 1984 
decision had been clearly and unmistakably erroneous when 
it severed service connection for a schizoid personality 
and for dysthymic disorder (depression).  The Director 
noted that the grant of service connection for 
anxiety/depression/dysthymic disorder had been protected 
and should have been separately rated and evaluated as 50 
percent disabling, effective March 16, 1979.  The 
combined rating should have been 60 percent from March 
16, 1979; 80 percent form January 24, 1980; and 70 
percent from August 1, 1984.   

On May 26, 1999, the RO received the veteran's claim of 
entitlement to a total rating due to unemployability 
caused by service-connected disability.  By a rating 
action, dated in November that year, the RO granted that 
claim, effective May 26, 1999.  In so doing, the only 
evidence of unemployability cited by the RO was the 
report of a VA examination performed in August 1981.

The veteran now contends that the effective date of his 
total rating should have been, November 21, 1983, the 
date he filed his original claim of entitlement to a 
total rating due to unemployability caused by service-
connected disability.  He maintains that the clear and 
unmistakable error which resulted in severance of service 
connection of his psychiatric disability in May 1984 also 
resulted in CUE with respect to the claim for a total 
rating.  In essence, he contends that had the RO 
considered his psychiatric disability, as well as his 
other service-connected disabilities, a total rating 
would have been granted.  Specifically, he notes that had 
he been properly rated in May 1984, he would have met the 
rating percentage requirements set forth in 38 C.F.R. 
§ 4.16 (a) (1983).  Moreover, he notes that there was 
clear evidence of unemployability on file in May 1984, 
e.g., a report from his private psychiatrist, dated in 
July 1981.

The RO has not yet considered the claim of CUE with 
respect to that portion of the May 1984 rating action 
which denied entitlement to a total rating.  However, 
that issue is inextricably intertwined with the issue of 
entitlement to an effective date prior to May 26, 1999 
for a total rating.  Therefore, it must be resolved prior 
to further appellate consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law redefinee the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  That law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained 
in the new law.  In addition, because the RO has not yet 
considered whether any additional notification or 
development action is required under the VCAA, it would 
be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand 
is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

In light of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  Following the necessary 
development, the RO should adjudicate 
the issue of whether the May 1984 
rating decision was clearly and 
unmistakably erroneous in denying 
entitlement to service connection for 
a total rating due to unemployability 
caused by service-connected 
disability.  If the veteran disagrees 
with that decision, he and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
consideration.  The Board will hold in 
abeyance the issue of entitlement to 
an effective date prior to May 26, 
1999, for a total rating due to 
unemployability caused by service-
connected disability.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  It must be emphasized 
that the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

